NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 16-1106
                                      ____________

                                 KARAMBEER SINGH,
                                               Petitioner

                                             v.

      THE ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                                      Respondent
                          ____________

                         On Petition for Review of a Final Order
                          of the Board of Immigration Appeals
                               (Agency No. A200-284-241)
                                      ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 20, 2016

      Before: McKEE, Chief Judge, HARDIMAN, and RENDELL, Circuit Judges.

                               (Filed: September 26, 2016 )

                                      ____________

                                        OPINION*
                                      ____________


HARDIMAN, Circuit Judge.


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
       Karambeer Singh filed a petition for review of an order of the Board of

Immigration Appeals (BIA) upholding the denial of his application for asylum and

withholding of removal. We will deny his petition.

                                             I

       A native and citizen of India, Singh entered the United States in August 2011 by

crossing the Mexican border without inspection. One month later, the Department of

Homeland Security (DHS) served him with a Notice to Appear. Singh conceded his

removability, but applied for asylum and withholding of removal, alleging past

persecution and a fear of future persecution by Sikhs in India due to his membership in a

“social-religious” group known as the Dera Sacha Sauda (DSS).

       In support of his application, Singh filed documentary evidence, which included

several affidavits from family members, acquaintances, and witnesses to two beatings he

allegedly suffered at the hands of Sikhs in August 2007 and February 2011, as well as

medical records from those beatings. Singh also testified before an Immigration Judge

(IJ) who denied his application in finding that Singh was not credible as to his accounts

of past assaults and failed to corroborate his claims of persecution. Singh appealed to the

BIA, which upheld the IJ’s decision. Singh then filed this petition.1



       1
         The BIA had jurisdiction pursuant to 8 C.F.R. §§ 1003.1(b)(3) and 1240.15. We
have jurisdiction over Singh’s petition for review under 8 U.S.C. § 1252(a)(1). Because
the Board’s decision “substantially relie[d]” upon the IJ’s, we have jurisdiction to consid-
er both decisions. See Kaita v. Att’y Gen., 522 F.3d 288, 295–96 (3d Cir. 2008).
                                             2
                                               II2

       Singh first argues that the IJ’s adverse credibility determination improperly relied

on inconsistencies between his testimony and documentary evidence. We disagree. Singh

testified that: (1) the 2007 beating left him with a “scar . . . on his left cheek[,] about an

inch-and-a-half below his left eye;” (2) during the 2011 beating he was hit in the forehead

with a rifle butt and bled so heavily that he required sutures; and (3) there had been no

witnesses that he could recall to either the 2007 or 2011 beating. Supp. App. 162–63,

179–80, 182, 185, 189–91. Yet the one-page medical reports Singh submitted, which

were signed by the same physician, are silent regarding the injuries to which he testified.

Further, contrary to his testimony, Singh submitted two affidavits from alleged

eyewitnesses to the beatings. Given the mismatch between Singh’s alleged injuries and

his medical reports, as well as his testimony and witness evidence, the IJ’s adverse

credibility determination was well supported by the record. See, e.g., Xie v. Ashcroft, 359

F.3d 239, 242–43 (3d Cir. 2004) (upholding an adverse credibility determination based

on “inconsistencies and omissions” in the record).

       Singh’s remaining two arguments take issue with the IJ’s reliance on a U.S.

medical report Singh received in 2013 describing his past medical history as

       2
         We review the Board’s decision upholding the IJ’s denial of Singh’s application
for asylum and withholding of removal for substantial evidence, see Yu v. Att’y Gen., 513
F.3d 346, 348 (3d Cir. 2008), meaning that “administrative findings of fact,” including
adverse credibility rulings, “are conclusive unless any reasonable adjudicator would be
compelled to conclude to the contrary,” 8 U.S.C. § 1252(b)(4)(B) (emphases added). See
Dia v. Ashcroft, 353 F.3d 228, 249 (3d Cir. 2003).
                                               3
“unremarkable,” and news articles on violence committed by DSS members against

Sikhs. At the outset, we note that the IJ may consider any “evidence of record” to

adjudicate asylum claims, see 8 U.S.C. § 1158(b)(1)(B)(ii), and that Singh submitted the

evidence to which he now objects. But even apart from that evidence, the IJ’s

determination that Singh failed to demonstrate past persecution or a well-founded fear of

future persecution is supported by the record. We perceive no facts from which a

different result is “compelled.” See 8 U.S.C. § 1252(b)(4)(B).

                                     *      *      *

      Accordingly, we will deny Singh’s petition for review.




                                            4